Citation Nr: 1813164	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-33 757	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression secondary to gout and a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In August 2014, the Board remanded this matter for further development and recharacterized the claim for depression as one for an acquired psychiatric disorder.

In September 2015, the Board denied the above issues, and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In March 2017, the Court issued a Memorandum decision vacating and remanding the Board's decision with respect to these claims.  The Memorandum Decision also affirmed the Board's September 2015 denial of a claim of entitlement to service connection for gout.

In August 2017, the Board issued a decision that remanded the above issues for additional development.  The Board vacated this decision in a September 2017 decision in response to the Veteran's timely request to change his representative and to be allowed a 90-day extension to submit additional evidence.  Following the expiration of the 90-day extension, the Board again issued a remand on December 29, 2017.  

For the reasons that will be discussed below, the Board is vacating the December 2017 decision and will be providing the Veteran another 90 days to submit additional evidence.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

On September 14, 2017, the Board issued an Order to Vacate the above issues to allow the Veteran and his representative an additional 90 days to submit evidence or argument.  The Veteran was notified in this Order that he and his attorney would be issued a separate, formal letter that would notify them of the date on which the full 90-day time limit would expire.

A letter was created and associated with the claims file notifying the Veteran that he would have until December 20, 2017, to submit this evidence.  It appears that this letter was never issued to the Veteran or his representative.  

On December 29, 2017, VA received from the Veteran's accredited representative a letter noting that he has not yet received a correspondence from the Board for purposes of computing the time limit to submit additional evidence.  That same day, the Board again remanded the above issues for additional development.

Given that the Veteran was never issued a separate, formal letter notifying him of the time limit for filing additional evidence, and given that the Veteran's accredited representative expressed uncertainty over whether relevant evidence could still be submitted, the Board finds it appropriate grant the Veteran an additional 90 days to submit relevant evidence.  To avoid further confusion, the 90-day period will begin on the date of the issuance of this Order to Vacate, and no separate, formal letter will be issued.   

Accordingly, the December 29, 2017, Board decision ordering a remand of the issues of entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder is VACATED.




	                        ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


